           Case 1:15-cr-00557-CCB Document 97 Filed 08/27/20 Page 1 of 1



                                             UNITED STATES DISTRICT COURT
                                                      DISTRICT OF MARYLAND

               CHAMBERS OF                                                                            U.S. COURTHOUSE
            CATHERINE C. BLAKE                                                                   101 WEST LOMBARD STREET
       UNITED STATES DISTRICT JUDGE                                                             BALTIMORE, MARYLAND 21201
                                                                                                         (410) 962-3220
                                                                                                       Fax (410) 962-6836


                                                             August 27, 2020



        MEMORANDUM TO AUSA MATTHEW MADOX


                 Re:     U.S.A. v. Betts
                         Criminal No. CCB-15-557, Civil No. CCB-19-2515

       Dear AUSA Maddox:

                By letter received August 13, 2020, Mr. Betts asked for a copy of the
        Government’s response.1 Please resend the Government’s motion to dismiss or,
        in the alternative, response in opposition (ECF 93) to Mr. Betts.

               The deadline for Mr. Betts to reply is extended until October 15, 2020. If
        Mr. Betts requires more time, he should file another motion.

               Despite the informal nature of this ruling, it shall constitute an Order of
        Court, and the Clerk is directed to docket it accordingly.


                                                             Sincerely yours,

                                                                      /S/

                                                             Catherine C. Blake
                                                             United States District Judge

        cc: Donta Betts




1
 It appears that Mr. Betts received a copy of the Government’s motion to dismiss/response in opposition on January
21, 2020, as stated in his request for an extension of time (ECF 94), but perhaps it has been misplaced.
